Title: To George Washington from William Heath, 15 January 1781
From: Heath, William
To: Washington, George


                        

                            
                            Dear General
                            West point Janry 15th 1781 8 oClock P.M.
                        
                        I have just received a Letter from Lt Colonel Hull, dated at Crompond yesterday, with a Postscript of this
                            Day one oClock P.M. in which he expresses himself as follows.
                        "I have this moment received Intelligence from below, that Sir Henry Clinton has crossed to New Jersey with
                            a Body of Troops." how far this intelligence is to be depinded on I cannot Say, I have written Colo. Hull if possible to
                            ascertain the truth of it. I have the honor to be with the greatest respect your Excellencys most Obedient Servant
                        
                            W. Heath
                        
                    